Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date
The instant application contains the following continuity data:
    PNG
    media_image1.png
    146
    693
    media_image1.png
    Greyscale
 
Claims 6-21, 25-20 are directed to subject matter that was introduced for the first time in U.S. Application 14/667,155, filed 3/24/2015.  The previous applications do not disclose an inflatable funnel.  This is disclosed for the first time in U.S. Application 14/667,155 in Fig. 16 and its accompanying disclosure.  Therefore, the earliest disclosure for the subject matter of claims 3/24/2015 and thus the effective filing date for the subject matter of is 3/24/2015.

	
Response to Amendment
In response to the amendment filed on 6/7/2022, claims 14, 16, 21 have been cancelled, and claims 6-13,15, 17-20, 25-30 are pending for examination claims 1-5, 22-24 remain withdrawn.

The replacement drawings and specification amendments filed 6/7/2022 are accepted.  The previous drawing objections are hereby withdrawn.
The amendments to the claims distinguish over the claims of co-pending application 16/282,366 and thus the obviousness type double patenting rejection has been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 14-20, filed 6/7/2022, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of Kunis in view of Lazeroms et al, and further in view of Kabbara have been withdrawn.   The amendments to independent claims 6 and 25 distinguish over the previous rejection of Kunis in view of Lazeroms et al.  Therefore, claims 6 and 25 are now deemed allowable.
Applicant's arguments, see pages 11-12, with respect to the rejections under 35 U.S.C. 112 have been fully considered but they are not persuasive. The Examiner acknowledges and appreciated Applicant’s attempt to clarify the claim language.  However, as amended, the same issues still exist within claims 17 and 30.  Applicant argues the claim has been amended to better convey the connection of the steering mechanism on the handle to the steerable sheath and that given a disclosure of a steering mechanism at a handle and a steerable sheath, there is sufficient structure provided for the claim.  However, the Examiner respectfully disagrees.  The issue with the claims was that they were written in a manner invoking 35 US.C. 112(f) without providing a disclosure that clearly links the steering mechanism itself to a structure (in other words, defining what, structurally, the steering mechanism is).  As amended, the claims still recite a generic placeholder “mechanism” paired with functional language “to enable at least the distal end of the elongated member to be steered” without reciting structure.  This passes the 3-prong analysis as defined in MPEP 2181.  The amendment of “coupled to the steereable sheath” does not add structure to the steering mechanism itself.  It simply clarifies the relationship of the elements but does not further add any structural elements in the claim as to what the steering mechanism itself is.  Therefore, 35 U.S.C. 112(f) is in fact invoked due to the claim language.  However, a 35 U.S.C. 112(b) issue exists because the specification has not clearly provided a corresponding structure for this steering mechanism as required by the invocation of 35 U.S.C. 112(f).  Applicant argues “given a disclosure of a steering mechanism at a handle, and a steerable sheath, sufficient structure has been provided for the claim” (see page 12).  The Examiner respectfully disagrees.  35 U.S.C. 112(f) requires sufficient structure to be provided in the disclosure for the steering mechanism (the term that is invoking the 35 U.S.C. 112(f).  By disclosing the steering mechanism is at a handle and that it functions to steer the sheath, this does not disclose any structure for the steering mechanism itself.  Rather, the disclosure is only discussing the location of the steering mechanism.  Therefore, the metes and bounds of this term, which invokes 35 U.S.C. 112(f), is unclear and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite for depending upon canceled claim 14.  For examination purposes, the Examiner will interpret claim 15 as being dependent upon independent claim 6 (which includes the limitations of previously filed claim 14).
In regards to claims 17 and 30, claim limitation “”steering mechanism…to enable at least the distal end of the elongated member to be steered” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0055] only generically and broadly refer to steering as being controlled via a mechanical mechanism.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 6-13, 18-20, 25-29 are allowed.
Claim 15 would be allowable if rewritten to obviate the 35 U.S.C. 112 rejection.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are Kunis (US 2011/0264072) in view of Lazeroms et al (US 2013/0296879).  Kunis discloses an assembly for transseptal access ([0010]), comprising: a steerable sheath including an elongated member (12) having a proximal end and a distal end ([0042]); an funnel (24) coupled to and surrounding the elongated member at the distal end (Figs. 1-3), the funnel substantially collapsed against the elongated member in a retracted configuration, the funnel further having an expanded configuration having a proximal end with a first radius and a distal end with a second radius, the second radius greater than the first radius ([0024]); the funnel is comprised of a soft durometer polymer ([0030]); the elongated member and the inflatable funnel are configured to be delivered to a septal location (Figs. 1-2; [0025]); and a piercing element (sharp tip of needle 24) movable in distal and proximal directions through the elongated member ([0030], [0034]), the piercing element configured to pierce the septum when the funnel is in the expanded configuration and when the funnel is contacting the septum (Fig. 2; [0025]), the piercing element including an activatable radio frequency (RF) element ([0047], i.e. it is inherent the RF energy is activatable since this can broadly be interpreted as simply turning on and delivering energy to provide the RF heating then turning it off, it is also inherent that if RF heating is provided on the piercing element, a RF element must be provided to thereby deliver the RF heating); the funnel provides a stable base for a transseptal puncture to occur (Fig. 2; [0023]), and is collapsible during delivery and retraction ([0012], [0046]).  Lazeroms teaches a suction cup (36) (equivalent to the suction funnel 24 of Kunis), having a balloon type structure that is inflatable via an inflation lumen (44) to an expanded configuration by delivering fluid between an inner and outer layer to thereby expand the suction cup ([0038], [0050]).  Like Kunis, this suction cup is for drawing tissue into the cup to subsequently perform a procedure ([0042], [0044]).  
The prior art of record does not disclose or fairly suggest either singly or combination the claimed assembly as presently recited in independent claims 6 and 25 comprising, inter alia, an inflatable funnel formed of a soft durometer polymer that is folded back on itself.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771